Per Curiam:

In view of the continuing emergency in navigation caused by low water in the Mississippi River, Paragraph 3 of the decree in these causes issued on April 21, 1930 [281 U. S. 696], is further temporarily modified to permit the diversion to and including the 28th day of February 1957, from the Great Lakes-St. Lawrence System into the Illinois Waterway and the Mississippi River of such amount of water not exceeding an average of 8,500 cubic feet a second, in addition to domestic pumpage, as the Corps of Engineers, United States Army, shall determine will be useful in alleviating the emergency with respect to navigation currently existing without seriously interfering with navigation on the Illinois Waterway, at such times and in such amounts as the Corps of Engineers shall direct. The entry of this order shall not prejudice the legal rights of any of the parties to these causes with respect to any other diversion of the waters involved. After February 28, 1957, all pro*984visions of the decree entered on April 21, 1930, shall remain in full force and effect until further order of this Court.
Stewart G. Honeck, Attorney General, and Roy G. Tulane, Assistant Attorney General, for the State of Wisconsin, William Saxbe, Attorney General, and James S. DeLeon, Assistant Attorney General, for the State of Ohio, Thomas M. Kavanagh, Attorney General, and Edmund E. Shepherd, Solicitor General, for the State of Michigan, and Louis J. Lefkowitz, Attorney General, and James 0. Moore, Jr., Solicitor General, for the State of New York, complainants.
Latham Castle, Attorney General, and William C. Wines, Assistant Attorney General, for the State of Illinois, and Russell W. Root and Lawrence J. Fenlon for the Metropolitan Sanitary District of Greater Chicago, defendants.
Joe T. Patterson, Attorney General, and Dugas Shands, Assistant Attorney General, for the State of Mississippi, intervening defendant.
Solicitor General Rankin, John F. Davis and David R. Warner filed a memorandum on behalf of the United States, as amicus curiae.
For previous order, see ante, p. 945.